Title: To Benjamin Franklin from William Parsons, 19 February 1778
From: Parsons, William
To: Franklin, Benjamin


Sir
Dieppe La Poste restant February 19th. 1778.
Not having the honor of knowing or being known to Doctor Franklin, I can be only influenc’d to give him this trouble, by a very sincere and anxious desire to be employ’d in a cause supported and protected by him, and, from his universally allow’d Character, hoping for that encouragement which I shall endeavour, by my services, to merit.
I feel my situation, Sir, rather disagreeable and myself at a loss how to address you, without the sanction of a Recommendation; but the subject will, I conceive, Apologize for the deficiency. I knew not in what manner to obtain one, without running a manifest hazard of unpleasing consequences attending the trial. Thus circumstanc’d, Sir, I hope you will kindly excuse this liberty.
From the time the Iron hand of oppression was first laid upon America, I was actuated by an indignant Zeal against it’s Authors, and an honest wish to lend my poor Assistance, as far as it wou’d go, in endeavoring to stem it’s torrent. I have been with-held from acting as I wish’d, by having an only Brother in the King’s Army. He is a Captain in the 10th and commanding the light-Infantry Company, was unfortunate both at Lexington and Bunker’s-hill. I have at last combated against and conquer’d this only objection, and now ardently desire to be on the other side of the Atlantic. My family and connexions are unexceptionable. I have two Cousins-germain in the Irish house of Commons, Sir William Parsons and Sir Richard St. George, who have been uniformly against the mad arbitrary measures of the present Administration. I was almost Eleven years in the King’s service, near eight of them in the 26th. Regiment. Private family affairs occasion’d my retiring. To a mind endued with true sensibility there is something hurtful and indelicate in attempting to offer one’s own praises. I therefore, Sir, will only say, that I hope I have sufficient knowledge of my profession to be of use, and that knowlege to the utmost of my power I will exert.
Not knowing in what other manner to offer my services to the Independant States of America, I came over here, fearing to attempt an application at the other side the Water. Anxiety for the safe delivery of this has made me prevail upon a Gentleman, with whom I came over from Brighthelmstone, to wait upon you with it himself, which he has kindly promis’d to do. If, Sir, you will be so kind as to encourage a lively and honest zeal for the Service I wish to be employ’d in, by sending me out in whatever manner you think proper, let my future friends and Protectors be, my Services and the care and fidelity with which I will execute any and every trust repos’d in me. I wou’d have done myself the honor, Sir, of waiting on you at Paris, if I imagin’d you thought it requisite, and, if you desire it, I will immediately on the receipt of your’s. As I am doubly solicitous to get over before the Campaign begins, the sooner you indulge me with an Answer, for which I shall be truly anxious the more I shall consider myself as oblig’d. I have the honor to be, with the greatest respect, Sir Your most Obedient and Most humble Servant
Wm. Parsons

As I am a poor Proficient in the French language, I beg your Answer in English, and that you will oblige me, Sir, with your address.

 
Notation: W. Parsons
